DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In ¶[0014], “a machine learning applications” should be “machine learning applications”.
In ¶[0043], “method 230” is not illustrated in any of Figures 1, 2A, 2B, 2C, or 3.
In ¶[0043], it appears that “FIGs. 1, 2A, 2B, 2C, and 3” should be “FIGs. 1, 2A, 2B, 2C, and 2D” because a description of Figure 3 is being presented in a context of prior illustrations.
In ¶[0051], “It should be noted that while any functions . . . ” is not a grammatical sentence, but could be “It should be noted that any functions . . . ” by deleting “while”.
In ¶[0054], there should be a space inserted between “(EEPROM),” and “flash”. 
In ¶[0072], “shown in FIG. 1(s)” appears incorrect because there is no Figure 1(s), and there does not appear to be “distributed antenna networks” expressly illustrated in Figure 1.  
In ¶[0076], it appears that “either” should be deleted in “via either communications network 125”.  There is only one communications network illustrated in Figure 1. 
In ¶[0086], “electrically erasable ROM (EEPROM)” appears that it should be “electrically erasable programmable ROM (EEPROM)”.
In ¶[0090], it is unclear what “UE” an abbreviation for in “UE behavior”, but it could be “User Equipment”, which should be written out in full.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims do not fall within at least one of the four categories of patent eligible subject matter because they can be construed as ‘signal claims’, which represent non-patent eligible subject matter under 35 U.S.C. §101.  Here claims 17 to 20 preambularly are directed to “a machine readable medium”, but this machine readable medium does not include a limitation that it is a “non-transitory machine readable storage medium”, so that these claims can be construed as ‘signal claims’.  Patent case law holds that transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se) do not represent patent-eligible subject matter under 35 U.S.C. §101.  See In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007) and MPEP §2106 II and §2106.03.  The USPTO holds that a broadest reasonable interpretation should be applied to claims for purposes of 35 U.S.C. §101.  Here, Applicants’ Specification, ¶[0053] - ¶[0056], distinguishes between computer readable storage media and communications media, but only computer readable storage media exclude propagating transitory signals per se.  Applicants’ “a machine readable medium”, then, can be broadly construed as communications media, and represent non-patent eligible subject matter when read in light of the Specification.  Applicants can overcome this rejection by amending the preambles of these claims to set forth “a non-transitory machine readable storage medium”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 to 6, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Karuppasamy (U.S. Patent Publication 2018/0240125) in view of Jan et al. (U.S. Patent Publication 2020/0012728).
 Concerning independent claims 1 and 12, Karuppasamy discloses a method, system, and computer program product for generating an ontology based on a plurality of tickets, comprising:
“collecting, by a processing system including a processor, information associated with a plurality of tickets, the information of the plurality of tickets including a problem abstract and a log text regarding an issue affecting performance of a communication system during a past time period” – enterprise system 100 is configured to read and retrieve data 208 from a plurality of tickets (“information associated with a plurality of tickets”); data 208 may include a ticket identification (ID) 211, a ticket number 214, a ticket title 216, a ticket description 218, a problem description 220 (“a problem abstract”), and a resolution description 222; input data includes at least a problem description 220 (“a problem abstract”), a resolution category, and a resolution description 222 (¶[0029] - ¶[0032]: Figure 2); data associated with a plurality of tickets is stored for a predetermined period, which may range from one month to six months (“during a past time period”); each of the plurality of tickets includes a resolution date 224 and a resolution time 226 (¶[0037]: Figure 2); pre-processing engine 312 performs preprocessing of input data to obtain a structured data 228; structured data 228 is obtained by filtering ticket description 218 and resolution description 222 of input data, where filtering includes eliminating parameters that include numbers, generic stop words, special characters, and time values (¶[0040]: Figure 2); here, a ticket before filtering is “a log text regarding an issue affecting performance of a communication system”; input data includes a problem description, which is equivalent to “a problem abstract”; an exemplary computer system 500 for implementing embodiments of the invention includes a processor 502 (“by a processing system”) (¶[0086]: Figure 5); 
“analyzing, by the processing system, the log text of each of the plurality of tickets to obtain a resolution associated with the problem abstract for that ticket” – enterprise system 100 processes input data associated with each of the plurality of tickets to obtained structured data 228 (Abstract); analysis module 254 may be responsible for processing input data associated with a plurality of tickets to obtain structured data 228 associated with each of the plurality of tickets; pre-processing engine 312 performs preprocessing of input data to obtain a structured data 228; structured data 228 is obtained by filtering ticket description 218 and resolution description 222 of input data, where filtering includes eliminating parameters that include numbers, generic stop words, special characters, and time values; pre-processing engine 312 filters ticket description 218 and resolution description 222 of input data using one or more noun phrases to obtained a first filtered data 230 and a second filtered data 232 (¶[0040]: Figure 2); mapping module 256 includes a modified natural language process (NLP) arriving at a textual relationship between words in each sentence corresponding to ticket description 218 and resolution description 222 (¶[0062]: Figure 2); here, text of a ticket is “the log text” and resolution description 222 is “a resolution associated with the problem abstract for that ticket”;
“defining, by the processing system, a plurality of clusters in accordance with respective problem abstracts of the plurality of tickets, each of the plurality of clusters including at least one of the plurality of tickets” – multi-level clustering is performed on structured data 228 to obtain a plurality of clusters and corresponding error indicators based on parameters associated with the plurality of tickets (Abstract); multi-level clustering module 314 performs clustering on structured data 228; multi-level clustering module 314 maps each of the error indicators associated with a first cluster group 236 and a second cluster group 240 based on a resolution obtained to generate a third cluster group 242 (¶[0041]: Figure 3); mapping module 256 performs mapping of error indicators to a resolution provided, and obtains a relationship for each cluster and error symptom (¶[0065]: Figure 2); multi-level clustering module 314 performs multi-level clustering on the structured data to obtain a plurality of clusters based on one or more parameters associated with the plurality of clusters (¶[0083]: Figure 4: Step 404);  
“labeling, by the processing system, each of the plurality of clusters” – considering a ticket raised by a user for a browser issue, a ticket description 218 provided by the user is ‘browser crashed and not working from yesterday’; a resolution team provides a resolution description 222 as ‘needs to reinstall the browser’; enterprise system 100 parses a ticket description 218 and a resolution description 222; a cluster is limited to a noun phrase, i.e., browser which is associated with error indicator crashed or not working, and the cluster is ‘browser (¶[0042] - ¶[0048]: Figure 2); a cluster, then, is ‘labeled’ with a noun phrase of ‘browser’ (“labeling . . . each of the plurality of clusters”); clusters in a multi-level hierarchy each has its own label, e.g., ‘browser’, ‘hardware’, ‘chrome’, ‘mouse’; 
“creating, by the processing system, a library of the labeled clusters having a plurality of entries, wherein each entry includes a cluster label, a problem abstract pertaining to that cluster, and a resolution summary pertaining to that problem abstract, thereby indicating a mapping of the problem abstract to the resolution summary for that cluster” – an ontology is generated using mapped data of each cluster of the plurality of clusters corresponding to the plurality of tickets (Abstract); enterprise system 100 generates an ontology using the mapped data at each cluster of the plurality of clusters corresponding to the plurality of tickets (¶[0027]: Figure 1); ontology engine 258 generates an ontology at a higher level using obtained structured relationships from a higher level to a lower level, for each of the plurality of clusters (¶[0076]: Figure 2); an ontology is generated by ontology engine 258 for each cluster of the plurality of clusters, and obtains a structured relationship from the higher level to the lower level for each cluster (¶[0085]: Figure 4: Step 408); cluster organizations and cluster hierarchies are provided (¶[0051] - ¶[0059] and ¶[0068] - ¶[0075]); here, an ontology comprising a plurality of clusters is equivalent to “a library of the labeled clusters”; implicitly, an ontology includes structured information of each of the plurality of clusters because it incorporates structured information from each of the clusters of “a cluster label, a problem abstract pertaining to that cluster, and a resolution summary pertaining to that problem abstract, thereby indicating a mapping of the problem abstract to the resolution summary for that cluster”.
Concerning independent claims 1 and 12, Karuppasamy does not expressly disclose the limitations of “training, by the processing system based on the mapping, a first machine learning application for generating a predicted resolution summary for each of the plurality of clusters”, “training, by the processing system based on the mapping, a second machine learning application for classifying a new ticket into one of the plurality of clusters”, and “assigning, by the processing system, the new ticket to a cluster according to the identifying.”  However, Karuppasamy briefly states that output module 260 of enterprise system 100 performs a learning operation using incremental intelligence, which is based on machine learning techniques, and automatically learns a cluster corresponding to properties and relationships stored in an ontology database.  (¶[0078]: Figure 2)  Karuppasamy iterates a ticket dump for a predefined period, e.g., one month to six months.  (¶[0037]: Figure 2)  A resolution description 222 of ‘needs to reinstall browser’ is assigned to cluster of ‘browser’.  (¶[0042] - ¶[0048])  Implicitly, then, Karuppasamy performs “training, by the processing system based on the mapping” of “a machine learning application” and “assigning, by the processing system, the new tickets to a cluster according to the classifying.”  That is, new tickets in a next ticket dump are assigned to existing clusters of a hierarchy according to clusters learned by machine learning.  Moreover, Karuppasamy’s learning of cluster properties can arguably be construed as “a first machine learning application for generating a predicted resolution summary for each of a plurality of clusters”.  Here, learning of cluster properties includes learning how to generate “a resolution summary for each of the plurality of clusters” because cluster properties include a resolution description for each cluster.  Even if these limitations are omitted Karuppasamy, they are reasonably taught by Jan et al.
Concerning independent claims 1 and 12, Jan et al. teaches clustering of unstructured data, where classifications can be used to automatically resolve tickets.  (¶[0018])  IT tickets can be classified based on clusters, and can then be routed to an appropriate destination for resolution.  The destination can be an automatic process or a group of IT professionals equipped to resolve a type of ticket.  (¶[0020])  Tickets can be clustered and annotated for training a machine learning model 132.  The training data is used to train an untrained machine learning model 132 and generate a trained model 134.  Clustering algorithms can be used to take raw IT tickets and cluster them into groups, and these clusters can then be annotated with attribute values, and the annotated data can be used by training engine 326 to generate and update a trained machine learning model 134.  The trained model 134 can then be used to classify newly generated IT tickets.  The classes output by trained model 134 can take as input an IT ticket, and could be used to automatically resolve the ticket.  (¶[0026] - ¶[0028]: Figure 2)  Training module 320 is generally configured to train a machine learning model, e.g., untrained model 132 to classify IT tickets.  Training module 320 include a clustering module 322, and clustering module 322 is generally configured to cluster the IT tickets.  Figure 4 illustrates training a machine learning model and using it to classify and resolve IT tickets.  (¶[0031] - ¶[0035]: Figures 3 to 4)  Here, Jan et al. clearly teaches “training, by the processing system based on the mapping, a second machine-learning application for classifying a new ticket into one of the plurality of clusters” and “assigning, by the processing system, the new ticket to a cluster according to the classifying”.  Resultant classes can be automata used to automatically resolve the tickets and routing destinations associated with the tickets.  Each input IT ticket can be classified to an automata suitable to automatically resolve the ticket.  (¶[0039] - ¶[0041]) Clustering module 322 extracts unstructured data from a ticket including an abstract and a description.  (¶[0044]: Figure 5)  Jan et al., then, additionally includes “training, by the processing system based on the mapping, a first machine learning application for generating a predicted resolution summary for each of the plurality of clusters.”  That is, training a machine learning algorithm is provided not simply to classify a new ticket but to resolve the new ticket, too.  This resolution of a ticket is “generating a predicted resolution summary for each of the plurality of clusters” because a cluster is annotated with a ‘summary’ of how to resolve tickets in that cluster.  An objective is to utilize previously issued IT tickets to enable an organization to improve automatic resolution of IT tickets in a cost-effective manner.  (¶[0019])  It would have been obvious to one having ordinary skill in the art to train first and second machine learning applications to classify new tickets and provide a predicted resolution for clusters as taught by Jan et al. to generate an ontology based on a plurality of tickets in Karuppasamy for a purpose of improving automatic resolution of tickets in a cost-effective way.

Concerning claims 4 and 14, Karuppasamy discloses that mapping model 266 includes a modified natural language process (NLP).  (¶[0062]: Figure 2)  Analysis module 254 analyzes one or more noun phrases in ticket description 218, and generates a first set of keywords, and analyzes noun phrases of resolution description 222, and generates a second set of keywords.  (¶[0064]: Figure 2)  Here, analyzing text of a ticket description and a resolution description by noun phrases is “parsing the log text using natural language processing.”
Concerning claim 5, Jan et al. teaches that clustering module 322 generates a vector for a document using a vocabulary, where a bit vector indicates which vocabulary terms are present in the document; Table 1 illustrates that tickets t0001 and t0002 are represented by associated bit vectors of 1000110 and 1000110 (“wherein the analyzing comprises expressing the log text as numerical features”).  (¶[0052] - ¶[0054]: Table 1: Figure 7)  Jan et al., then, teaches using numerical vectors to represent text in machine learning according to algorithms of conventional word2vec.
Concerning claim 6, Karuppasamy discloses that data associated with a plurality of tickets is stored for a predetermined period, which may range from one month to six months (“wherein the plurality of tickets are associated with performance of the communication system over a past time period”); each of the plurality of tickets includes a resolution date 224 and a resolution time 226 (¶[0037]: Figure 2).

Claims 2 to 3, 7, 13, 15, and 17 to 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karuppasamy (U.S. Patent Publication 2018/0240125) in view of Jan et al. (U.S. Patent Publication 2020/0012728) as applied to claims 1, 12, and 17 above, and further in view of Anerousis et al. (U.S. Patent Publication 2014/0244816).
Concerning independent claim 17, and dependent claim 7, Karuppasamy and Jan et al. do not disclose or teach “wherein the mapping includes a one-to-many mapping of a problem abstract to a plurality of resolution summaries”.  Still, it is known that there may be a plurality of solutions provided by help desk personnel to a given problem encountered by users of program applications.  Generally, Anerousis et al. teaches recommending server management actions for information processing systems for resolving problems in one or more nodes of information technology infrastructure.  A node-ticket record is associated with at least one problem ticket, and a set of node-ticket clusters is queried based on a node-ticket record.  A set of server management actions was previously performed to resolve at least one operation problem.  (Abstract)  Specifically, at least one set of server management actions associated with at least one set of node-ticket clusters corresponding to the node-ticket record within a given threshold is identified.  (¶[0005])  Action recommendation module 107 includes ranking module 122.  When a new node or a set of nodes is added to the infrastructure, the most relevant server management actions are suggested to the user along with their level of specificity.  (¶[0027]: Figure 1)  A second cluster 704 is associated with a number of disk cleanup problems tickets for which several different diagnoses were made and several different actions were taken.  These actions include ‘Archive db2 logs’ for 60% of tickets, ‘Clean win 2003 user profiles’ for 20% of tickets, and ‘Empty Recycle bin’ for 80% of tickets. Clustering module 116 computes this distribution, and ranks the diagnoses/actions based on their percentage frequency.  (¶[0058]: Figure 7)  If an action is found with a low confidence value, then the action gets eliminated from a final list.  (¶[0064]: Figure 8)  Anerousis et al., then, suggests “wherein the mapping includes a one-to-many mapping of a problem abstract to a plurality of resolution summaries” because there can be a plurality of different actions taken for a given cluster of disk cleanup problems.  An objective is to deploy an automation solution to recommend information server management actions when a large amount of similarity exists because an action that is valid for one node could be valid for another node in the infrastructure as well.  (¶[0002])  It would have been obvious to one having ordinary skill in the art to include a one-to-many mapping of a problem to a plurality of resolutions as taught by Anerousis et al. in an ontology of tickets of Karuppasamy for a purpose of deploying an automation solution to recommend actions when a large amount of similarity exists for an action of one node that is valid for another node. 
Concerning claims 2, 13, and 18, Anerousis et al. teaches an embodiment of ranking module 122 assigning a confidence value to rankings that is a function of a distance between a new node-ticket record and attributes of clusters (“generating a number indicating a confidence level for the assigning”).  Confidence values can be computed as a function of similarity between a taxonomic label of a new node-ticket record and all existing taxonomic labels of the various clusters.  (¶[0065]: Figure 7)  Here, “the assigning” relates to classifying a new node-ticket to a cluster.
Concerning claim 3, Anerousis et al. teaches a ranking module 122 that ranks the actions associated with each of the top N clusters.  Figure 8 illustrates a list 806 of ranked actions indicating that third cluster 706 has the highest ranking set of actions 722, fourth cluster 708 has the second highest ranking set of actions 724, and first cluster 702 has the lowest ranked set of actions 718 (“generating a number indicating a confidence level for each of a plurality of possible clusters”).  Action recommendation module 107 can then send the entire list 804 of ranked actions to administrator system for presentation to a user (“presenting . . . to a user . . . a list of the possible clusters ordered according to the confidence level”).  (¶[0064]: Figure 8)
Concerning claim 19, Karuppasamy discloses that mapping model 266 includes a modified natural language process (NLP).  (¶[0062]: Figure 2)  Analysis module 254 analyzes one or more noun phrases in ticket description 218, and generates a first set of keywords, and analyzes noun phrases of resolution description 222, and generates a second set of keywords.  (¶[0064]: Figure 2)  Here, analyzing text of a ticket description and a resolution description by noun phrases is “parsing the log text using natural language processing.”

Claims 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karuppasamy (U.S. Patent Publication 2018/0240125) in view of Jan et al. (U.S. Patent Publication 2020/0012728) as applied to claims 1, 12, and 17 above, and further in view of Anerousis et al. (U.S. Patent Publication 2014/0244816) and Rathod et al. (U.S. Patent Publication 2020/0202302).
Karuppasamy discloses “analyzing, by the processing system, tickets of at least one cluster”, but does not expressly disclose “using an electronic dispatcher application and reporting tool (EDART), wherein the EDART tool causes closure of a ticket in accordance with a policy.”  However, Applicants’ “electronic dispatcher application and reporting tool (EDART)” appears mainly to be a ‘coined terminology’ for a generic tool that distributes tickets for resolution to an appropriate destination.  Here, Jan et al. teaches that IT tickets are routed to an appropriate destination, where the destination can be a particular group of IT professionals equipped to resolve that type of ticket, or for automated resolution.  (¶[0020])  Jan et al., then, is maintained to equivalently teach “an electronic dispatcher application and reporting tool (EDART)”.  Jan et al. does not expressly teach a tool which “causes closure of a ticket in accordance with a policy.”  Still, this procedure of closing tickets after resolution of a problem by personnel at a help desk is well known, and could be considered implicit in Jan et al.  That is, an enterprise conventionally has some procedure, or policy, as to when help desk personnel can close a ticket, e.g., after a customer agrees that the problem is resolved or is satisfied with an answer provided by help desk personnel.  Anyway, this limitation is taught by Rathod et al.  Generally, Rathod et al. teaches classifying and routing enterprise incident tickets, where incident categories contain clusters of related words in incident tickets.  The system assigns based on a match score the incident ticket to an incident category, and generates output for routing an incident ticket within an incident management system.  (Abstract)  Specifically, agents carry out workflows and interface with users to resolve the issues and close the tickets.  (¶[0010])  An objective is to improve an accuracy and efficiency with which incident tickets are routed and handled.  (¶[0012])  It would have been obvious to one having ordinary skill in the art to provide a dispatching tool that causes closure of a ticket in accordance with a policy as taught by Rathod et al. in an ontology of tickets of Karuppasamy for a purpose of improving an accuracy and efficiency with which incident tickets are routed and handled.

Allowable Subject Matter
Claims 9 to 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 sets forth a limitation of causing an attachment of a message indicating a pending review by a user responsive to a ticket in at least one cluster being closed, which does not currently appear to be taught by the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Karuppasamy (U.S. Patent Publication 2018/0285768), Guven et al., and Barua et al. disclose related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.   Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        May 13, 2022